Collins, J.
The deed in which Mary A. Clarke and B. F. Bucklin were named as grantors, and George A. Bucklin as grantee, was executed by Bucklin in person, and by Franklin Chase in behalf, and as the attorney in fact, of Mary A. Clarke. The land described therein was then the sole property of the grantor last mentioned, so far as was shown by the record, Bucklin having no interest in it. The power of attorney, by virtue of which Chase assumed to act, was a joint power, executed and delivered to him by Mary A. Clarke and B. F. Bucklin. By its terms, the latter constituted and appointed Chase “our true and lawful attorney for us, and in our names,” to enter upon and take possession of all lands “to which we are or may be in any way entitled or interested, and to grant, bargain, and sell the same, * * * and for us and in our names to make * * * and deliver good and sufficient deeds; * * * and we <j0 hereby further constitute the said Chase our attorney, and in our names to transact and manage all business; * * * and also in our names to demand, sue for, recover, and receive all sums of money,” etc.
All powers of attorney receive a strict interpretation, and the authority is never extended by intendment or construction beyond that which is given in terms, or is absolutely necessary for carrying the authority into effect, and that authority must be strictly pursued. Rossiter v. Rossiter, 8 Wend. 494; Brantley v. Southern Life Ins.Co., *12353 Ala. 554; Bliss v. Clark, 16 Gray, 60. This rule was applied in Rice v. Tavernier, 8 Minn. 214, (248;) Greve v. Coffin, 14 Minn. 263, (345;) Berkey v. Judd, 22 Minn. 287. And a party dealing with an agent is chargeable with notice of the contents of the power under, which he acts, and must interpret it at his own peril. Sandford v. Handy, 23 Wend. 260; Nixon v. Hyserott, 5 John. 58.
The power under which Chase pretended to convey a tract of land, the sole property of Mary A. Clarke, must be construed as authorizing him to convey such lands only as were held and owned by his two constituents jointly or in common, and not the lands held and owned by either and separately. By its terms, the attorney was not ‘empowered to convey land held and owned as the undivided property of one, and in which the other had no interest, nor was he given authority to transact any business, except that in which the parties were jointly concerned. The authority was special, and the written power joint in form. No mention was made of the separate property or business of either of the parties who executed it, and it cannot be inferred that they intended to confer upon Chase the power to convey such property, or to transact such business. Dodge v. Hopkins, 14 Wis. 630; Johnston v. Wright, 6 Cal. 373. This rule is also recognized in Holladay v. Daily, 19 Wall. 606, although the point was not directly in issue. The deed referred to was a nullity, did not convey the land to George A. Bucklin, and,when the mortgage given by Mary A. Clarke was foreclosed by action brought against Bucklin alone, the proper party, the owner of the land, was not made a defendant. The foreclosure sale wras void, and a purchaser thereat acquired no interest in the land sold. As the plaintiff’s rights were predicated upon this sale, he failed to establish title to the land in himself, upon the trial.
Judgment affirmed.